Citation Nr: 0315235	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected major depression.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis, thoracic spine, status 
post compression fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal hearing was conducted at the RO in August 
1996.  In a decision dated October 2000, the Board denied the 
appeal as to both issues.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2001, pursuant to an unopposed motion to remand the 
appeal, the Court vacated the October 2000 Board decision and 
remanded the case for consideration in view of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In April 2002, the Board undertook additional 
development of the evidence.  


REMAND

As noted in the introduction, in April 2002, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, - 7305, - 7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).

The Board's April 2002 development memorandum requested that 
the veteran be asked to obtain any outpatient, 
hospitalization and mental health clinic records pertinent to 
the claims on appeal from the Marion VA Medical Center from 
January 1996 to the present.  It was also requested that the 
veteran be scheduled for a VA mental examination for the 
veteran's psychiatric disability claim and a VA orthopedic 
examination for the veteran's thoracic spine disability 
claim.  

A review of the record shows that records from Marion VA 
Medical Center have been obtained.  The veteran was also 
given an orthopedic examination in September 2002 and the 
record now includes the report from this examination.  
However, there is no indication from the record that a VA 
psychiatric examination was performed pursuant to the 
development request.   Further development is therefore 
required.  Moreover, the medical evidence from development 
has not received initial consideration from the RO.  In light 
of the recent judicial decision, which mandates that the 
Board return cases to the RO for review of newly developed 
evidence, the case must be returned to the RO for further 
action prior to appellate review by the Board.

Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action (including a VCAA letter 
if not already sent) to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  A psychiatric examination should be 
scheduled for the veteran to determine 
the nature and extent of all the 
symptomatology attributable to the 
veteran's service-connected psychiatric 
disability and, to the extent possible, 
report a Global Assessment of Functioning 
(GAF) score attributable to that 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The findings from the 
psychiatric examination report should 
then be incorporated into the record.   

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record (to 
specifically include the additional  VA 
medical reports and VA orthopedic 
examination report, which were obtained 
by the Board, and the psychiatric 
examination report) and determine if an 
increased rating for the veteran's 
service-connected psychiatric disability 
and thoracic spine disability can be 
granted.  If either of these benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




